

 

 
WEST MARINE, INC. EXECUTIVE OFFICER SEVERANCE PLAN
AMENDED AND RESTATED EFFECTIVE AS OF DECEMBER 19, 2016
 

 
Preamble
West Marine, Inc. has established this Amended and Restated Executive Officer
Severance Plan (the "Plan") with the intention of providing Severance Benefits
to a select group of Eligible Executives if their employment with the Company is
terminated under the circumstances described in this Plan. The Plan was
initially adopted effective as of March 16, 2011, was subsequently amended
effective December 5, 2013 and December 2, 2014, and is subsequently amended and
restated in the form herein effective as of December 19, 2016 ("Effective
Date"). As a result, this Plan is an amendment and restatement of such prior
plan or practices governing severance pay and therefore supersedes such prior
plans or practices; provided that this Plan shall apply to Eligible Executives
employed by the Company as of or after the Effective Date and shall not apply to
Participants who terminated employment with the Company prior to the Effective
Date. Additionally, in the event any Eligible Executive is eligible for
severance or similar benefits under a Prior Agreement with the Company, the
purpose of this Plan is to offer severance benefits that replace any severance
benefits that may be provided under those Prior Agreements with the consent of
the Eligible Executive. Accordingly, as of the Effective Date, Eligible
Executives who consent to participate in this Plan and who agree to waive all
right or entitlement to severance benefits under a Prior Agreement will no
longer be entitled to any severance pay or benefits under the terms of such
Prior Agreement, and this Plan will be the only source of severance pay and
benefits thereafter (subject to the eligibility requirements and other
restrictions herein). Eligible Executives who do not consent to participate in
this Plan, shall be paid severance solely under the terms of their Prior
Agreement.
The Plan is intended to be a "top-hat" welfare benefit plan under ERISA and an
unfunded plan under the Code. This document constitutes both the Plan document
and the summary plan description and shall be distributed to Eligible Executives
in this form. Capitalized terms and phrases used herein shall have the meaning
ascribed in Article 1.
ARTICLE 1


DEFINITIONS
The following definitions shall apply to this Plan unless the context requires
otherwise:
1.1 Administration Committee. A committee comprised of the Company's then
current Chief Executive Officer, Chief Financial Officer, General Counsel and
Vice President of Human Resources; provided that if any of such individual(s)
is/are the person(s) affected by a decision to be made by the Administration
Committee, such person(s) shall abstain from such decision-making; and further
provided that if after such abstention a majority of the Administration
Committee is not present to make such decision, then the CLDC shall either
appoint such other Company officer(s) to take the place of the abstaining
Committee members or the CLDC may make the decision itself for the matter at
issue.
 
1.

--------------------------------------------------------------------------------

1.2 Affiliate. Any entity, including any successor or new entity, directly or
indirectly, controlled by, controlling or under common control with West Marine,
Inc. or any successor to West Marine, Inc.
1.3 Base Salary. The Participant's rate of base salary in effect on his or her
Termination Date, as reflected in the Company's payroll records or, if higher,
the rate of base salary immediately prior to a Change in Control. Base Salary
shall not include commissions, bonuses, overtime pay, incentive or equity
compensation, benefits paid under any qualified plan, any group medical, dental
or other welfare benefit plan, non-cash compensation or any other additional or
variable compensation, but shall include amounts reduced pursuant to a
Participant's salary reduction agreement under Section 125, 132(f)(4) or 401(k)
of the Code, if any, or a nonqualified elective deferred compensation
arrangement, if any, to the extent that in each such case the reduction is to
base salary.
1.4 Board. The Board of Directors of the Company.
1.5 Cause. The Company shall have Cause to terminate an Eligible Executive's
employment, if the Eligible Executive:
1.5.1
Has breached any material obligation to the Company or its Affiliates that is or
could reasonably be expected to result in material harm to the Company; or

1.5.2
Has violated any significant Company policy; or

1.5.3
Has violated any of the Company's operating and/or financial/accounting
procedures which results in a material loss to the Company; or

1.5.4
Has been arrested for, convicted of, or has pled guilty or nolo contendere to,
any felony, or to any misdemeanor involving moral turpitude (including forgery,
fraud, theft or embezzlement); or

1.5.5
Has been arrested for, convicted of, or has pled guilty or nolo contendere to,
any offense involving fraud, dishonesty, breach of trust or money laundering; or

1.5.6
Has engaged in dishonesty, embezzlement, misappropriation or fraud in connection
with the business of the Company, or has stolen property or opportunities of the
Company, or has assaulted or battered an Associate or Director of the Company;
or

1.5.7
Has failed substantially to perform his or her assigned duties with the Company
(other than a failure resulting from the Eligible Executive's incapacity due to
physical or mental illness or from the assignment to the Eligible Executive of
duties that would constitute Good Reason); or

1.5.8
Has engaged in willful malfeasance, illegal conduct, gross negligence or
misconduct demonstrably injurious to the Company.

1.5.9
Notwithstanding anything to the contrary contained in this Section 1.5, the
Company shall not have Cause to terminate an Eligible Executive for Cause under
Section 1.5.1, 1.5.2, 1.5.7 or 1.5.8 unless and until: (a) the Company has
delivered to the Eligible Executive within sixty (60) days of the Administration
Committee having actual knowledge of the event(s) giving rise to such alleged
Cause, a Notice of Termination in accordance with Section 1.29 of the Plan
signed by the Chief Executive Officer (or by a member of the CLDC if the
Eligible Executive is the Chief Executive Officer), setting forth the Company's
intention to terminate his or her employment for Cause; and (b) the Eligible
Executive has failed to cure the alleged failure, if capable of cure, within ten
(10) business days following receipt of such notice. For purposes of this
definition, in determining whether an act or failure to act on the part of the
Eligible Executive shall be considered "willful," the Administration Committee
(or the CLDC, as applicable) may consider whether such act or failure to act was
done, or omitted to be done, by the Eligible Executive in bad faith or without
reasonable belief that the Eligible Executive's action or omission was in the
best interests of the Company.

2.

--------------------------------------------------------------------------------

1.6 Change in Control. A Change in Control for purposes of this Plan has the
same meaning as a "Change in Control" as defined in the Omnibus Equity Incentive
Plan, except that for purposes of this Plan, Section 2.6(a) of the Omnibus
Equity Incentive Plan is hereby modified to delete the phrase "unless such
acquisition has been approved in advance by the Board" at the end thereof. In
all cases, a Change in Control shall not occur under this Section 1.6 until the
closing of the transaction giving rise to the Change in Control event.
1.7 Change in Control Bonus. A Participant's annual target cash performance
bonus opportunity relating to the fiscal year in which a Change in Control
occurs, as determined under an agreement between the Participant and the
Company, or under any written bonus plan, program or arrangement approved by the
CLDC or the Board.
1.8 Change in Control Termination. A termination event described in Section
2.1.2 of the Plan.
1.9 CLDC. The Compensation and Leadership Development Committee of the Company's
Board (or any successor committee thereto responsible for the oversight of
executive compensation, including this Plan).
1.10 COBRA. The Consolidated Omnibus Reconciliation Act of 1985, as amended from
time to time, and any successor statute thereto.
1.11 Code. The Internal Revenue Code of 1986, as amended from time to time, and
any successor statute thereto.
1.12 Code Section 409A. Section 409A of the Code together with the treasury
regulations and other official guidance promulgated thereunder, as amended from
time to time, and any successor statute thereto.
1.13 Confidentiality Agreement. A written agreement of the Participant to use
his or her best efforts and utmost diligence to guard and protect, and to retain
in confidence, any secret or confidential information known to him or her
relating to the Company and its businesses, which shall have been obtained by
the Participant during his or her employment by the Company, except (i) to the
extent such secret or confidential information becomes public knowledge (other
than by acts of the Participant or a representative of the Participant), (ii)
with the prior written consent of the Company, or (iii) as may otherwise be
required by law or legal process.
 
3.

--------------------------------------------------------------------------------

1.14 Company. Collectively, West Marine, Inc., its subsidiaries and/or any
successor to any such entity.
1.15 Delay Period. The period commencing on the Participant's Termination Date
until the earlier of (a) the six (6)-month anniversary of such Termination Date,
or (b) the date of the Participant's death.
1.16 Disability. A physical or mental infirmity which impairs the Eligible
Executive's ability to substantially perform his or her duties with the Company
for one hundred and twenty (120) consecutive days, or one hundred and twenty
(120) business days out of any twelve (12) month period.
1.17 Effective Date. The Plan, as amended and restated, shall be effective as of
December 19, 2016.
1.18 Eligible Executive. The following Company officers who are employed on a
full-time basis in the United States: Chief Executive Officer, Executive Vice
President, Senior Vice President or Vice President and any other member of a
select group of management or highly compensated employees of the Company
designated in writing by the CLDC or the Board to participate in the Plan.
1.19 Equity Awards. All outstanding stock-based awards granted to each
Participant including, but not limited to, stock options, restricted stock
awards, restricted stock units, stock appreciation rights or similar awards,
whether time vested or performance-based awards.
1.20 Equity Vesting. The benefit set forth in Section 3.4 of this Plan.
1.21 ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time, and any successor statute thereto.
1.22 Exchange Act. The Securities Exchange Act of 1934, as amended from time to
time, or any successor act thereto.
1.23 Excluded Termination. The Termination of an Eligible Executive's employment
with the Company as a result of his or her death, Disability, Termination for
Cause by the Company, or voluntary termination by the Eligible Executive without
Good Reason.
1.24 Good Reason. The occurrence of any of the following events without the
Eligible Executive's express written consent:
1.24.1
A material and adverse change to the Eligible Executive's title, position or
responsibilities (excluding reporting responsibilities) from his or her title,
position or responsibilities in effect immediately prior thereto, except in
connection with an Excluded Termination or temporary illness or other absence
(it being understood further that a change in title, position or
responsibilities that results from the Company no longer having publicly-traded
securities will not, without more, be deemed to be material); or

4.

--------------------------------------------------------------------------------



1.24.2
A reduction in the Eligible Executive's Base Salary by more than ten (10%)
percent, other than in connection with a reduction of ten (10%) percent or more
applicable to all or substantially all of the Company's senior management; or

1.24.3
A relocation of the principal offices of the Company to which the Eligible
Executive reports to a location more than fifty (50) miles from its current
location, excluding (i) any Eligible Executive who was not previously assigned
to a principal location, and (ii) required travel on the Company's business; or

1.24.4
The Company requests that the Eligible Executive engage or participate in any
unlawful act; or

1.24.5
The failure of any successor to the Company to assume the Plan.

1.24.6
Notwithstanding anything to the contrary contained in this Section 1.24, an
Eligible Executive shall not have Good Reason, and shall not be deemed a
Participant entitled to any Severance Benefits, unless and until: (a) the
Eligible Executive has delivered to the Company within sixty (60) days after the
event(s) giving rise to such alleged Good Reason, a Notice of Termination in
accordance with Section 1.29 of the Plan signed by the Eligible Executive,
setting forth the Eligible Executive's intention to terminate his or her
employment for Good Reason; (b) the Company is given thirty (30) days in which
to investigate the allegations made by the Eligible Executive ("Investigation
Period"), provided that during such Investigation Period the Company, at its
sole election, may suspend the Eligible Executive's employment with pay; (c) the
Company has failed to cure the alleged failure within thirty (30) days following
the expiration of the Investigation Period (the "Cure Period"); and (d) the
Eligible Executive has a Termination within thirty (30) days after the last day
of the Cure Period.

1.25 Non-Change in Control Bonus. A Participant's average of the most recent
three (3) year aggregate annual cash performance bonuses actually paid to such
Participant, or, if the Participant has been employed for fewer than three (3)
years, the average of the most recent three (3) year aggregate annual cash
performance bonuses paid by the Company to executives who are similarly situated
to the Participant or any other amount determined by the CLDC or the Board in
its discretion.
1.26 Non-Change in Control Termination. A termination event described in Section
2.1.1 of the Plan.
1.27 Omnibus Equity Incentive Plan. The West Marine, Inc. Amended and Restated
Omnibus Equity Incentive Plan adopted by the Board on April 26, 2016 and
approved by the Company's stockholders on May 26, 2016, as the same may be
amended from time to time.
1.28 Outplacement Services. The benefit set forth in Section 3.5 of the Plan.
1.29 Notice of Termination. A written notice delivered by the Company to an
Eligible Executive, or by the Eligible Executive to the Company, as applicable,
which: (i) indicates the
5.

--------------------------------------------------------------------------------

 
specific termination provision(s) relied upon; (ii) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for Termination under the provision so indicated; and (iii) if the
Termination Date is other than the date of receipt of such notice, specifies the
Termination Date (which date shall be no more than thirty (30) days after giving
of such notice or such longer period as may be required in the case of a
Termination for Good Reason as provided in Section 1.24 of the Plan). The
failure by the Eligible Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Eligible Executive or the
Company, respectively, hereunder, or preclude the Eligible Executive or the
Company, respectively, from asserting such fact or circumstance in enforcing the
Eligible Executive's or the Company's rights hereunder. A Notice of Termination
shall be provided by hand delivery, or registered or certified mail, return
receipt requested, postage prepaid, to the last known home address of the
Eligible Executive or to the address of the principal office of the Company, as
applicable, with a copy to the General Counsel.
1.30 Participant. An Eligible Executive who becomes eligible for Severance
Benefits under this Plan.
1.30 Participant. An Eligible Executive who becomes eligible for Severance
Benefits under this Plan.
1.31 Plan. This Amended and Restated West Marine Executive Officer Severance
Plan, as amended from time to time.
1.32 Post Change in Control Period. A period equal to twenty-four (24) months
following the occurrence of a Change in Control event.
1.33 Prior Agreement. Any existing employment or termination agreement, program
or plan between the Company and an Eligible Executive that provides for any form
of separation payment or severance benefit upon a termination of employment.
1.34 Pro-Rata Bonus. The payment set forth in Section 3.2 of the Plan.
1.35 Release Agreement. A written agreement in a form provided by the Company by
which a Participant releases any and all claims he or she might have against the
Company and its agents in exchange for the Severance Benefits. The Release
Agreement will be generally effective for any claims against the Company through
the Termination Date, but will not cover any claims or appeal processes set
forth in any tax-qualified retirement plan or fully-insured ERISA plan sponsored
by the Company. The Release Agreement will not be valid unless it is signed and
returned, and can no longer be revoked, by no later than the ninetieth day
(90th) after the Eligible Executive's Termination Date or such earlier date as
may be prescribed by the Company. The date that the Release Agreement becomes
effective and can no longer be revoked is the "Release Effective Date."
Notwithstanding the above, in any case where the period to consider execution of
the Release Agreement spans two calendar years, then no payments under this Plan
that are subject to Section 409A of the Code will begin or be made until the
subsequent calendar year irrespective of the date the Release Agreement is
signed and becomes effective. Failure to sign and return the Release Agreement
within the prescribed period will result in an Eligible Executive being
ineligible to be a Participant or receive Severance Benefits under the Plan.
 
6.

--------------------------------------------------------------------------------

1.36 Severance Benefits. As applicable, the Severance Payment, the Continued
Health Coverage, the Pro Rata Bonus, the Equity Vesting and the Outplacement
Services.
1.37 Severance Payment. The applicable cash payment set forth in Section 3.1
below.
1.38 Specified Employee. A Participant who, as of his or her Termination Date,
is deemed to be a "specified employee" within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time in accordance therewith, or if none,
the default methodology set forth therein.
1.39 Termination. The termination of employment from the Company or its
Affiliate of an Eligible Executive.
1.40 Termination Date. The last day of active employment as a result of a
Termination Without Cause. For these purposes, a Participant will be deemed to
have terminated on the last day of employment at 5:00 p.m. in the Participant's
time zone. To the extent the Severance Benefits constitute "deferred
compensation" under Code Section 409A, the Termination Date shall be not later
than the date the Eligible Executive has a "Separation from Service," as defined
in Code Section 409A.
1.41 Termination Without Cause. The Company's Termination of an Eligible
Executive's employment for any reason, or the Eligible Executive's Termination
for Good Reason, whether such Termination is a Change in Control Termination or
a Non-Change in Control Termination. Notwithstanding the foregoing, an Excluded
Termination is not a Termination Without Cause.
ARTICLE 2


ELIGIBILITY
2.1 An Eligible Executive will become a Participant entitled to Severance
Benefits under Article 3 only if:
2.1.1
at any time prior to a Change in Control, a Termination Without Cause of his or
her employment with the Company or any of its Affiliates occurs (a "Non-Change
in Control Termination"); or

2.1.2
at any time commencing on the date of a Change in Control and continuing for the
Post Change in Control Period, a Termination Without Cause of his or her
employment with the Company or any of its Affiliates occurs (a "Change in
Control Termination").

2.2 An Eligible Executive shall not become a Participant, and shall not become
entitled to Severance Benefits, if the Eligible Executive's Termination is a
result of an Excluded Termination. Once an Eligible Executive becomes a
Participant and is entitled to Severance Benefits after a Termination Without
Cause, the Participant or their designated beneficiary or estate under Section
6.18 will continue to receive such Severance Benefits upon their subsequent
Disability or death, subject to Section 6.12.


7.

--------------------------------------------------------------------------------

ARTICLE 3


SEVERANCE BENEFITS
3.1 Severance Payment. If an Eligible Executive becomes a Participant entitled
to receive benefits pursuant to Article 2 above, the Company shall pay to the
Participant the following cash Severance Payment:
3.1.1
Non-Change in Control Termination. In the event of a Non-Change in Control
Termination, the Company shall pay the Participant an amount in cash equal to
the sum of the Participant's (i) annual Base Salary, plus (ii) the Non-Change in
Control Bonus, provided that with respect to a Participant with the title of:
(a) "Chief Executive Officer," such sum shall be multiplied by one and one-half
(1 and 1⁄2) times; (b) "Executive Vice President" or "Senior Vice President,"
such sum shall be multiplied by one (1) time; and (c) "Vice President," or any
other Participant title, such sum shall be multiplied by one-half (1/2) times.

3.1.2
Change in Control Termination. In the event of a Change in Control Termination,
the Company shall pay the Participant an amount in cash equal to the sum of the
Participant's (i) annual Base Salary, plus (ii) the Change in Control Bonus,
provided that with respect to a Participant with the title of: (a) "Chief
Executive Officer," such sum shall be multiplied by two (2) times; (b)
"Executive Vice President," such sum shall be multiplied by one and one-half (1
and 1⁄2) times; (c) "Senior Vice President" or "Vice President," such sum shall
be multiplied by one (1) time; or any other Participant title, such sum shall be
multiplied by one-half (1/2) times.

3.2 Annual Pro Rata Bonus.
3.2.1
Change in Control Termination. In the event of a Change in Control Termination,
the Company shall pay the Participant a cash Pro Rata Bonus, which is the amount
equal to the product of (i) the Participant's target annual performance bonus
opportunity (the annual target bonus that is scheduled to be paid to the
Participant as established by the CLDC or the Board) for the fiscal year in
which such Change in Control Termination occurs, multiplied by (ii) the "Pro
Rata Fraction." The Pro Rata Fraction is a fraction, where the numerator is the
number of days that the Participant is employed by the Company during the
applicable performance period, and the denominator is 365.

3.2.2
Non-Change in Control Termination. In the event of a Non-Change in Control
Termination, the Participant shall be paid a Pro Rata Bonus, which is an amount
equal to the product of (i) the amount of the Participant's annual performance
bonus that otherwise would have been paid to the Participant had he or she
remained employed by the Company through the payment date for such bonus, based
on the Company's actual performance for the fiscal year in which the Termination
occurred (all as determined by the Company and which may be zero), multiplied by
(ii) the Pro Rata Fraction (as defined above).

 
8.

--------------------------------------------------------------------------------

The Severance Payment under Sections 3.1.1 or 3.1.2, and the Pro Rata Bonus
under Section 3.2.1 shall be paid in a lump sum on the Company's first regularly
scheduled payroll date occurring after the Release Effective Date. The Pro Rata
Bonus under Section 3.2.2 shall be paid in a lump sum on the same date that the
Company pays annual performance bonuses to its executive officers for the fiscal
year at issue, or, if later, the Release Effective Date. Notwithstanding the
foregoing or anything in the Plan to the contrary, to the extent required by
Code Section 409A, in the event of a Termination Without Cause, payment of the
Severance Payment and the Pro Rata Bonus under Sections 3.1 and 3.2 shall be
subject to the Delay Period as provided in Section 3.9.2 hereof.
3.3 Continued Health Coverage.
3.3.1
During the period set forth in Section 3.3.2 below with respect to each
Participant (or, if shorter, for the period during which a Participant is
entitled to COBRA benefits) (the "Continuation Period"), and subject to a
Participant's timely election pursuant to COBRA and continued eligibility for
COBRA coverage, the Company will pay the cost of continued coverage for medical,
dental, optical, and mental health benefits (collectively, "Medical Benefits")
for Participant and his or her eligible dependents pursuant to COBRA to the
extent COBRA coverage is available, under the Company's then current group
health plans in which the Participant participated immediately prior to the
Participant's date of Termination Without Cause. Following the Continuation
Period, the Participant (or, if applicable, the Participant's qualified
beneficiaries under COBRA) shall be entitled to such continued coverage, if any,
on a full self-pay basis to the extent eligible under COBRA.

3.3.2
For purposes of this Plan, the term for which the Medical Benefits are to be
provided to the applicable Participant is as follows (or, if shorter, the
maximum allowable period of coverage under COBRA):

(a)     In the event of a Change in Control Termination:
(i)      Eighteen (18) months for the Chief Executive Officer and Executive Vice
Presidents; and
(ii)     Twelve (12) months for Senior Vice Presidents, Vice Presidents and
other Participants covered under this Plan.
(b)     In the event of a Non-Change in Control Termination:
(i)     Eighteen (18) months for the Chief Executive Officer;
(ii)     Twelve (12) months for Executive Vice Presidents and Senior Vice
Presidents; and
(iii)     Six (6) months for Vice Presidents and other Participants covered
under this Plan.
3.3.3
Notwithstanding anything to the contrary in this Section 3.3, if providing
Medical Benefits during the Continuation Period would violate the
nondiscrimination rules applicable to non-grandfathered plans, or would result
in the imposition of penalties under the Patient Protection and Affordable Care
Act of 2010 and the related regulations and guidance promulgated thereunder (the
"PPACA"), as amended from time to time or any successor statute thereto, the
Company shall reform this Section 3.3 in a manner as is necessary to comply with
the PPACA.

 
9.

--------------------------------------------------------------------------------

3.4 Equity Vesting.
3.4.1
Equity Vesting Upon a Change in Control and Failure to Continue, Assume or
Substitute Awards.  Notwithstanding whether the Participant has incurred a
Termination, any Equity Awards held by a Participant (or any person to whom such
Equity Awards have been transferred) that are outstanding immediately prior to a
Change in Control, and which are not continued, assumed, or substituted for by
the Company or the acquiring or surviving entity in such Change in Control, and
which will therefore no longer remain in effect after the closing of the Change
in Control, shall be credited with vesting as follows:

(a)     Equity Awards where the only remaining vesting yet to be completed at
the effective time of the Change in Control is time-based vesting will fully
vest at the effective time of such Change in Control; and
(b)     Equity Awards which are subject to any performance-based vesting will be
treated as follows:
(i)     If the performance goals have been completed and determined as of the
effective time of a Change in Control, vesting of the actual number of shares or
units covered by such Equity Awards that were earned based on achieving such
performance goals shall be treated as set forth in subsection 3.4.1(a) above;
and
(ii)     If the performance goals have not yet been completed and determined at
the effective time of a Change in Control:
(A)     The performance goals established by the CLDC or the Board for those
Equity Awards will be treated as if such goals had been achieved at "target"
(i.e., at the target level of performance established by the CLDC or the Board)
in order to calculate a number of units or shares subject to the Equity Awards
that are eligible to vest ("Change in Control Eligible Shares"); and
(B)     Those Change in Control Eligible Shares will fully vest at the effective
time of such Change in Control.
3.4.2
Equity Vesting Upon a Termination Without Cause. In the event that a
Participant's employment with the Company is terminated as a result of a
Termination Without Cause, all Equity Awards granted to the Participant prior to
the Participant's Termination Date that are outstanding as of such Termination
Date, shall be treated as follows:

(a)     Change in Control Termination. In the event of a Change in Control
Termination (in which an Equity Award has been continued, assumed, or
substituted for by the Company, an acquiror or the surviving entity):
(i)     If the Participant is Terminated Without Cause at any time from and
after the date of the Change in Control through the Post Change in Control
Period, any then outstanding Equity Awards that were outstanding as of the date
of the Change in Control shall be treated as follows:
 
10.

--------------------------------------------------------------------------------

(A)     All unvested stock options where the only remaining vesting yet to be
completed at the time of Termination is time-based vesting shall fully vest and
the Participant shall be entitled to exercise such vested stock options in
accordance with the terms of the applicable stock option award agreement, which
generally allow him or her to exercise vested options for a ninety (90) day
period following the Termination Date and at the end of such ninety (90) days,
any unexercised vested stock options automatically are forfeited; and
(B)     All unvested restricted stock units or other Equity Awards (other than
stock options referenced in subparagraph (A) immediately above) where the only
remaining vesting yet to be completed at the time of Termination is time-based
vesting, if any, shall fully vest and will be settled by no later than the
Release Effective Date; and
(C)     All unvested restricted stock units or other Equity Awards which are
subject to any performance-based vesting will be treated as follows:
(1)  If the performance goals have been completed and determined as of the time
of Termination, the actual number of shares or units covered by such Equity
Awards that were earned based on achieving such performance goals will fully
vest and will be settled by no later than the Release Effective Date; and
(2) If the performance goals have not yet been completed and determined at the
time of Termination:
(I) The performance goals established by the CLDC or the Board for those Equity
Awards will be treated as if such goals had been achieved at "target" (i.e., at
the target level of performance established by the CLDC or the Board) in order
to calculate a number of restricted stock units or shares that are eligible to
vest ("Change in Control Termination Eligible Shares"); and
(II) Those Change in Control Termination Eligible Shares will fully vest and
will be settled by no later than the Release Effective Date.
(ii)     For the avoidance of doubt, this Section 3.4.1(b)(ii)(B) shall apply to
any Equity Awards that, in connection with a Change in Control, are granted as
replacement of the Equity Awards held by the Participant immediately prior to
the Change in Control.
(b)     Non-Change in Control Termination.  In the event of a Non-Change in
Control Termination, any Equity Awards outstanding immediately prior to the date
of Participant's Termination Without Cause, shall be treated as follows as of
the Termination Date:
(i)     All unvested Equity Awards that were granted within six (6) months prior
to the Participant's Termination Date automatically shall be forfeited; and
 
11.

--------------------------------------------------------------------------------

(ii)     All unvested Equity Awards that are not forfeited under Section
3.4.2(b)(i) above, if any, where the only remaining vesting yet to be completed
at the time of Termination is time-based vesting, and that otherwise would have
vested within twelve (12) months following a Participant's Termination Date,
shall fully vest (and, for clarity, the portion of any such Equity Awards that
would have vested after such 12-month period will terminate and be forfeited).
The Participant shall be entitled to exercise all vested stock options in
accordance with the terms of the applicable stock option award agreement, which
generally allow him or her to exercise vested options for a ninety (90) day
period following the date of Termination Without Cause. At the end of such
ninety (90) days, any unexercised vested stock options automatically are
forfeited; and
(iii)     All unvested Equity Awards that are not forfeited under Section
3.4.2(b)(i) above, and which are subject to any performance-based vesting will
be treated as follows:
(A)     If the performance goals have been completed and determined as of the
time of Termination, the Board or CLDC will (aa) first, determine the actual
number of shares or units covered by such Equity Awards that were earned based
on achieving such performance goals (the "Earned Eligible Shares"), and (bb)
vest a "Pro Rata Portion" (as defined below) of those Earned Eligible Shares.
(B)     If the performance goals have not yet been completed and determined as
of the time of Termination, then the Board or CLDC will wait until the end of
the performance period applicable to those Equity Awards in order to determine
whether and to what extent the actual performance goals established by the CLDC
or the Board for those Equity Awards have been met, and will: (aa) first,
calculate a number of units or shares that are eligible to vest based on
achievement of the actual performance goals ("Delayed Eligible Shares"); and
(bb) second, vest a Pro Rata Portion of those Delayed Eligible Shares. If the
Equity Plan or any individual award agreement provides that an unvested Equity
Award will expire and lapse upon termination of employment, then the provisions
of this Section 3.4.2(b)(iii)(B) will instead control and any unvested Equity
Award subject to this Section 3.4.2(b)(iii)(B) will remain in effect for so long
as is necessary for the Board or CLDC to determine if and to what extent the
performance goals have been achieved, and thereafter, if still unvested, will
expire and be forfeited.  In no event, however, will any Equity Award that is
scheduled to expire upon termination of employment survive and continue in
effect beyond the original term of the Equity Award.
The "Pro Rata Portion" of a performance-based Equity Award is determined by
multiplying the number of Earned Eligible Shares or Delayed Eligible Shares, as
applicable, by a fraction, where the numerator is the number of days that the
Participant is employed by the Company since the Grant Date (as set forth in the
grant notice or individual agreement for the Equity Award) of the Equity Award,
and the denominator is the total number of days to complete the entire vesting
schedule of the Equity Award.
All vested Equity Awards under this Section 3.4 will be settled in accordance
with the terms of the Omnibus Equity Incentive Plan, or any other equity plan or
agreements under which an Equity Award was granted.  Notwithstanding any
provision in this Plan, no accelerated vesting of an Equity Award will occur
before the Release Effective Date to the extent a Release is required by the
Company.
12.

--------------------------------------------------------------------------------

3.5 Outplacement Services. The Outplacement Services under this Section shall
apply in the event of either a Non-Change in Control Termination or a Change in
Control Termination. The Company will assist the Participant for a period of one
year from the date of the Participant's Termination Date in the search for new
employment by directly paying the professional fees for the services incurred in
the normal course of a job search with an outplacement organization arranged for
by the Company in an amount not to exceed $20,000.
3.6 Death of a Participant. All Severance Benefits provided under this Plan
shall be paid in accordance with Section 6.18 of the Plan upon the death of the
Participant occurring after a Termination resulting in Severance Benefits.
3.7 Re-employment During Severance Period. In the event a Participant is
re-employed by the Company during any period that Severance Benefits under this
Plan are being made, the Company will terminate the Severance Benefits as of the
date of re-employment.
3.8 Tax Withholding. The Company shall be entitled to reduce the Severance
Benefits and other payments for applicable payroll withholding, but the
Participant shall be responsible for the payment of all federal, state and local
taxes due and owing in connection with any Severance Benefits.
3.9 Code Section 409A.
3.9.1
General. Although the Company makes no guarantee with respect to the tax
treatment of payments hereunder and shall not be responsible in any event with
regard to non-compliance with Code Section 409A, the Plan is intended to either
comply with, or be exempt from, the requirements of Code Section 409A. To the
extent that the Plan is not exempt from the requirements of Code Section 409A,
the Plan is intended to comply with the requirements of Code Section 409A and
shall be limited, construed and interpreted in accordance with such intent.
Accordingly, the Company reserves the right to amend the provisions of the Plan
at any time and in any manner without the consent of Participants solely to
comply with the requirements of Code Section 409A and to avoid the imposition of
an excise tax under Code Section 409A on any payment to be made hereunder,
provided that there is no reduction in the Severance Benefits hereunder.
Notwithstanding the foregoing, in no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on a
Participant by Code Section 409A or any damages for failing to comply with Code
Section 409A.

3.9.2
Separation from Service; Delay Period for Specified Employees. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
the Plan providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is also a "Separation from
Service" as defined in Code Section 409A. If a Participant is deemed on the
Termination Date to be a Specified Employee, then with regard to any payment
that is specified as subject to this Section, such payment shall not be made
prior to the expiration of the Delay Period. All payments delayed pursuant to
this Section (whether they would have otherwise been payable in a single lump
sum or in installments in the absence of such delay) shall be paid to the
Participant in a single lump sum on the first Company payroll date on or
following the first day following the expiration of the Delay Period, and any
remaining payments and benefits due under the Plan shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 
13.

--------------------------------------------------------------------------------

3.9.3
Separate Payments and No Participant Discretion. For purposes of Code Section
409A, the Participant's right to receive any installment payments pursuant to
this Plan shall be treated as a right to receive a series of separate and
distinct payments. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., "payment shall be made within
thirty (30) days following the Termination Date"), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

3.10 Code Section 280G.
3.10.1
In the event it is determined pursuant to Section 3.10.2 below, that part or all
of the consideration, compensation or benefits to be paid to the Participant
under the Plan in connection with the Participant's termination of employment
following a Change in Control or under any other plan, arrangement or agreement
in connection therewith (each a "Payment"), constitutes a "parachute payment"
(or payments) under Section 280G(b)(2) of the Code, then, if the aggregate
present value of such parachute payments (the "Parachute Amount") exceeds 2.99
times the Participant's "base amount," as defined in Section 280G(b)(3) of the
Code (the "Participant Base Amount") and would be subject to the excise tax
imposed by Section 4999 of the Code (the "Excise Tax"), the amounts constituting
"parachute payments" which would otherwise be payable to or for the benefit of
the Participant shall be reduced to the extent necessary so that the Parachute
Amount is equal to 2.99 times the Participant Base Amount; provided, however,
that the foregoing reduction shall be made only if and to the extent that such
reduction would result in an increase in the aggregate Payment to be provided,
determined on a net after-tax basis (taking into account the Excise Tax imposed,
any tax imposed by any comparable provision of state law, and any applicable
federal, state and local income taxes).

3.10.2
Any determination that a Payment constitutes a parachute payment and any
calculation described in this Section 3.10 ("determination") shall be made by an
independent public accounting firm selected by the Company, and may, at the
Company's election, be made prior to termination of the Participant's employment
where the Company determines that a Change in Control is imminent. Such
determination shall be furnished in writing no later than thirty (30) days
following the date of the Change in Control. If the Participant does not agree
with such determination, the Participant may give notice to the Company within
ten (10) days of receipt of the determination from the accountants and, within
fifteen (15) days thereafter, accountants of the Participant's choice must
deliver to the Company their determination that in their judgment the Payment
complies with the Code. If the two accountants cannot agree upon the amount to
be paid to the Participant within ten days of the delivery of the statement of
the Participant's accountants to the Company, the two accountants shall choose a
third accountant who shall deliver their determination of the appropriate amount
to be paid to the Participant pursuant to this Section, which determination
shall be final. If the final determination provides for the payment of a greater
amount than that proposed by the accountants of the Company, then the Company
shall pay all of the Participant's costs incurred in contesting such
determination and all other costs incurred by the Company with respect to such
determination. However, if the determination of the accountants of the Company
is supported by the third accountant, the Participant shall pay all reasonable
costs incurred by both the Company and the Participant with respect to the
determination.

14.

--------------------------------------------------------------------------------

3.10.3
If the final determination made pursuant to Section 3.10.2 above results in a
reduction of the Payments that would otherwise be paid to the Participant except
for the application of Section 3.10.1, the Equity Vesting shall be eliminated or
reduced to the extent necessary in order to not exceed the limitation under
Section 3.10.1, then, to the extent necessary pursuant to Section 3.10.1, the
Severance Payment shall be reduced, and, finally, to the extent necessary
pursuant to Section 3.10.1, the Continued Health Coverage shall be reduced.
Within (10) ten days following such determination, the Company shall pay to or
distribute to or for the benefit of the Participant such amounts as are then due
to the Participant under the Plan and shall promptly pay to or distribute to or
for the benefit of the Participant in the future such amounts as become due to
the Participant under the Plan.

3.10.4
As a result of the uncertainty in the application of Section 280G of the Code at
the time of a determination hereunder, it is possible that payments will be made
by the Company which should not have been made under Section 3.10.1 (an
"Overpayment") or that additional payments which are not made by the Company
pursuant to Section 3.10.1 above should have been made (an "Underpayment"). In
the event that there is a final determination by the Internal Revenue Service,
or a final determination by a court of competent jurisdiction, that an
Overpayment has been made, any such Overpayment shall be treated for all
purposes as a loan to the Participant to the extent permitted by law, which the
Participant shall repay to the Company together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. Nothing in this
Section 3.10 is intended to violate the Sarbanes-Oxley Act of 2002 and to the
extent that any advance or repayment obligation hereunder would do so, such
obligation shall be modified so as to make the advance a nonrefundable payment
to the Participant and the repayment obligation null and void to the extent
required by such Act. In the event that there is a final determination by the
Internal Revenue Service, a final determination by a court of competent
jurisdiction or a change in the provisions of the Code or regulations pursuant
to which an Underpayment arises under the Plan, any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant, together
with interest at the applicable Federal rate provided for in Section 7872(f)(2)
of the Code.

3.11 No Duty to Mitigate/Set-off. No Participant entitled to receive Severance
Benefits hereunder shall be required to seek other employment or to attempt in
any way to reduce any amounts payable to the Participant by the Company pursuant
to the Plan, and there shall be no offset against any amounts due to the
Participant under the Plan on account of any remuneration attributable to any
subsequent employment that the Participant may obtain or otherwise. Except if
and to the extent set forth herein or as otherwise required under Section 6.12
below, the amounts payable hereunder shall not be subject to setoff,
counterclaim, recoupment, defense or other right which the Company may have
against the Participant. In the event of the Participant's breach of any
provision hereunder, the Company shall be entitled to recover any payments
previously made to the Participant hereunder. Severance Benefits shall be
reduced (offset) by any amounts payable under any statutory entitlement
(including notice of termination, termination pay and/or severance pay) of the
Participant upon a termination of employment, including, without limitation, any
payments related to an actual or potential liability under the Worker Adjustment
and Retraining Notification Act (WARN) or similar state or local law.
 
15.

--------------------------------------------------------------------------------

3.12 Release and Other Required Agreements. Any Severance Benefits payable or to
be provided pursuant to the Plan and other payments shall be conditioned upon
the Participant's execution and non-revocation, within ninety (90) days
following the effective date of the Participant's Termination Date, or such
shorter period specified by the Company, of the Company's standard form release
in effect at such time (with such changes thereon as are legally necessary at
the time of execution to make it enforceable, including, but not limited to the
addition of any federal, state or local laws) (the "Release Agreement"). The
Company shall provide the Release Agreement to the Participant within seven (7)
days following the date of the Participant's Termination Date. The Participant
will be required to sign the Release Agreement within the applicable period
specified in the Release Agreement and not revoke it within the time period set
forth therein. Additionally, Participant agrees to enter into a Confidentiality
Agreement in form and substance satisfactory to the Company. As part of the
Release Agreement, the Participant will agree not to disparage the Company, any
Affiliates or any representatives of the Company or its Affiliates, and will
further agree that, for a period of time determined by the Company, he or she
will not directly or indirectly hire, manage, solicit or recruit any employees
or associates of the Company or any Affiliate.
3.13 Cooperation. By accepting the Severance Benefits under the Plan, subject to
the Participant's other commitments, the Participant agrees to be reasonably
available to cooperate with the Company and provide information as to matters
which the Participant was personally involved, or on which the Participant has
information, during the Participant's employment with the Company and which are
or become the subject of litigation or other dispute.
ARTICLE 4


ADMINISTRATION COMMITTEE
4.1 Powers of the Administration Committee. The Administration Committee has
absolute discretionary authority to make all decisions under this Plan,
including:
4.1.1
To adopt rules of procedure (including distribution procedures) necessary for
the administration of the Plan, provided the rules are not inconsistent with the
terms of the Plan;

4.1.2
To interpret and enforce all provisions of the Plan;

4.1.3
To determine all questions with respect to rights of Participants under the
Plan, including but not limited to rights of eligibility of a Participant to
participate in the Plan, and the amounts of Severance Benefits;

4.1.4
To review and render decisions with respect to a claim for (or denial of a claim
for) Severance Benefits under the Plan;

4.1.5
To furnish the Company with information which the Company may require for
applicable reporting and disclosure provisions of state and Federal laws,
including tax, securities or other purposes;

16.

--------------------------------------------------------------------------------

4.1.6
To engage the service of counsel (who may, if appropriate, be counsel for the
Company), accountants (who may, if appropriate, be accountants for the Company)
and other third parties whom it may deem advisable to assist it with the
performance of its duties hereunder;

4.1.7
To receive from the Company and from Participants such information as shall be
necessary for the proper administration of the Plan; and

4.1.8
To report, as appropriate, to the Company and/or the CLDC on the operation and
status of the Plan.

4.2 Decisions of the Administration Committee. All decisions of the
Administration Committee are final, binding and conclusive.
ARTICLE 5


COMPANY ADMINISTRATIVE PROVISIONS
5.1 Amendment or Termination. The Plan may be amended or terminated by the CLDC
at any time and from time to time when, in its sole and absolute discretion,
such amendment or termination is necessary or desirable, provided that in no
event shall any amendment, except for amendments pursuant to Sections 3.9 and/or
3.10, reduce the Severance Benefits provided hereunder, nor shall any Plan
termination be effective prior to one (1) year after the Company provides
written notice to the Participant that it wishes to amend or terminate this Plan
and the nature of the amendments, if applicable, and further provided, that the
Company shall not amend or terminate the Plan at any time after (i) the
occurrence of a Change in Control, or (ii) the date the Company enters into a
definitive agreement which, if consummated, would result in a Change in Control,
unless the potential Change in Control is abandoned (as publicly announced by
the Company), in either case until two (2) years after the occurrence of a
Change in Control, provided that all Severance Benefits under the Plan have been
paid. All exercises of power by the CLDC or the Board hereunder shall be final,
conclusive and binding on all interested parties. In addition, the
Administration Committee may amend the Plan to comply with changes in relevant
laws, to provide for more efficient administration or other changes it deems
appropriate as long as the changes do not materially increase the obligation or
liabilities of the Company. No such termination or amendment of this Plan shall
adversely affect any of the Severance Benefits to any Participant who is
receiving Severance Benefits at the time of such amendment or termination.
5.2 No Vested Right. No Eligible Executive shall have a vested right to
Severance Benefits unless and until the Administration Committee has approved
him or her as a Participant.
5.3 Claim Procedure.
5.3.1
In General. If a Participant's written claim for Severance Benefits is denied,
the Company will furnish written notice of denial to the Participant making the
claim (the "Claimant") within sixty (60) days of the date the claim is received,
unless special circumstances require an extension of time for processing the
claim. This extension will not exceed sixty (60) days, and the Claimant must
receive written notice stating the grounds for the extension and the length of
the extension within the initial sixty (60) day review period. If the Company
does not provide written notice within such time period, the Claimant may deem
the claim denied and seek review according to the appeals procedures set forth
below.

17.

--------------------------------------------------------------------------------

5.3.2
Denial Notice. The notice of denial to the Claimant shall state: (i) the
specific reasons for the denial; (ii) specific references to pertinent
provisions of the Plan upon which the denial was based; (iii) a description of
any additional material or information needed for the Claimant to perfect his or
her claim and an explanation of why the material or information is needed; and
(iv) a statement that the Claimant may request a review, upon written
application to the Administration Committee, submitted to the Administration
Committee within ninety (90) days after the Claimant receives notice of denial
of benefits. The notice of denial of benefits shall identify the name and
address of the Administrator to which the Claimant may forward an appeal. The
notice may state that failure to appeal the action to the Administration
Committee in writing within the ninety (90) day period will render the
determination final, binding and conclusive.

5.4 Appeal Procedure. If the Claimant appeals to the Administration Committee,
the Claimant or his or her authorized representative may submit in writing
whatever issues and comments he or she believes to be pertinent to the appeal.
The Administration Committee shall examine all facts related to the appeal and
make a final determination about whether the denial of benefits is justified
under the circumstances. The Administration Committee shall advise the Claimant
in writing of: (i) its decision on appeal; (ii) the specific reasons for the
decision; and (iii) the specific provisions of the Plan upon which the decision
is based. Notice of the Administration Committee's decision shall be given
within sixty (60) days of the Claimant's written request for review, unless
additional time is required due to special circumstances. In no event shall the
Administration Committee render a decision on an appeal later than one hundred
twenty (120) days after receiving a request for a review.
5.5 Arbitration. In the event that a dispute arises concerning the
administration, interpretation or enforcement of this Plan (including
eligibility for or the amount of benefits and any other matter) that has not
been resolved through the claim and appeals procedure, then to the maximum
extent permitted by applicable law, including the Federal Arbitration Act, such
dispute shall be resolved exclusively by a three member arbitration panel in
Santa Cruz, California in accordance with the then prevailing commercial
arbitration rules of the American Arbitration Association. To the maximum extent
permitted by applicable law, (i) this arbitration proceeding shall be in lieu of
any relief available through the courts (state or federal), (ii) each party
specifically waives any right to jury trial, and (iii) each party agrees that
each dispute resolution proceeding shall relate solely to the facts involving a
single individual. With respect to the review of any claim denied (in whole or
in part) during the administrative procedure, the arbitrators shall, in
accordance with federal law, defer to the interpretation of the Plan by the
Administrative Committee, so long as there is a rational basis for such
interpretation, and shall limit the facts under review to those in the
administrative record presented to the Administrative Committee. The decisions
and awards rendered by the arbitrator shall be final and conclusive and may be
entered in any court having jurisdiction thereof as a basis of judgment and of
the issuance of a writ for its collection. The Company shall bear the costs of
the arbitrators, as well as the administrative fees for the arbitration, and
each party shall bear his/her/its own attorneys' fees incurred in connection
with such arbitration proceeding, provided that the arbitrator's award may
include an award of costs, including attorney's fees. The parties shall keep
confidential the existence of the claim, controversy or disputes from third
parties (other than arbitrator(s)), and the determination thereof, unless
otherwise required by law.
 
18.

--------------------------------------------------------------------------------

5.6 LIMITATIONS. ALL CLAIMANTS MUST EXHAUST THE CLAIMS AND APPEAL PROCEDURES SET
FORTH SECTIONS 5.3 AND 5.4 ABOVE BEFORE BEING ENTITLED TO FILE FOR AN
ARBITRATION PROCEEDING UNDER SECTION 5.5. THE RIGHT TO BRING SUCH AN ARBITRATION
PROCEEDING REGARDING A CLAIM DENIAL WILL LAPSE ON THE FIRST ANNIVERSARY OF THE
DATE OF THE DENIAL FROM THE ADMINISTRATION COMMITTEE.
ARTICLE 6


MISCELLANEOUS PROVISIONS
6.1 Governing Law. To the extent not preempted by ERISA, the terms of the Plan
shall be governed by, and construed and enforced in accordance with, the laws of
the State of California (without regard to the choice of laws rules thereof),
including all matters of construction, validity and performance.
6.2 Spendthrift Clause. Severance Benefits under the Plan shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge prior to actual receipt thereof by a Participant. Any
attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be void. The Company shall not be liable in
any manner for, or subject to, the debts, contacts, liabilities, engagements or
torts of any person entitled to any Severance Benefits under the Plan. No
benefit, payment or distribution under this Plan, or right to receive such a
benefit, payment or distribution shall be subject either to the claim of any
creditor of a Participant or to attachment, garnishment, levy (other than
Federal tax levy under Section 6331 of the Code), execution or other legal or
equitable process by any creditor of such person.
6.3 Employment at Will. Nothing contained herein shall confer upon any
Participant the right to be retained in the service of the Company, nor limit
the right of the Company, to discipline, discharge or otherwise deal with any
Eligible Executive without regard to the existence of the Plan.
6.4 Unfunded. The Plan shall at all times be entirely unfunded for the purposes
of ERISA and the Code, and no provision shall at any time be made with respect
to segregating assets of the Company for payment of any Severance Benefits
hereunder. No Participant or any other person shall have any interest in any
particular assets of the Company by reason of the right to receive Severance
Benefits under the Plan, and any such Participant or any other person shall have
only the rights of a general unsecured creditor of the Company with respect to
any rights under the Plan. Moreover, if the Company decides in its sole
discretion to establish any advance accrued reserve on its books against the
future expense of the Severance Payments payable hereunder, or if the Company
decides in its sole discretion to fund a trust under the Plan, such reserve or
trust shall not under any circumstances be deemed to be an asset of the Plan.
 
19.

--------------------------------------------------------------------------------

6.5 Indemnification. The Company shall indemnify each member of the CLDC, the
Board and the Administration Committee, and each employee of the Company to whom
the CLDC, the Board or the Administrative Committee delegates any duty or
authority under this Plan, for any liability, assessment, loss, expense, or
other cost of any kind or description whatsoever, including all reasonable legal
fees and expenses, actually incurred by such individual on account of any
action, allegation or proceeding, actual or threatened, which arises as a result
of being a member of the CLDC, the Board and/or the Administration Committee or
being delegated a responsibility under the Plan, provided such action,
allegation or proceeding does not arise as a result of the individual's own
gross negligence, willful misconduct or lack of good faith. The indemnity shall
survive the termination of the member's (i) term on the CLDC, the Board and/or
the Administration Committee, and (ii) employment with the Company.
6.6 Savings Clause. In the event that any one or more of the terms, conditions,
provisions, or any part thereof, contained in this Plan, or the application
thereof to any person or circumstance, shall for any reason, in any respect, or
to any extent be held to be invalid, illegal or unenforceable by any court or
governmental agency of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect the remainder of such term, condition or
provision, or any other provision of this Plan, or the application thereof, and
the Plan shall be construed as if such invalid, illegal or unenforceable term,
condition or provision had never been part of the Plan.
6.7 Successors. For purposes of the Plan, the Company shall include any and all
successors or assignees, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company, and such successors and assignees shall perform the Company's
obligations under the Plan, in the same manner and to the same extent that the
Company, would be required to perform if no such succession or assignment had
taken place. In the event the surviving corporation in any transaction to which
the Company is a party is a subsidiary of another corporation, then the ultimate
parent corporation of such surviving corporation shall cause the surviving
corporation to perform the Plan in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place. In such event, the term "Company" as used in the Plan, shall mean
the Company, as hereinbefore defined and any successor or assignee (including
the ultimate parent corporation) to the business or assets of the Company, which
by reason hereof becomes bound by the terms and provisions of the Plan.
6.8 Retention of Professional Assistance. The Administration Committee, the
Board or the CLDC may employ such legal counsel, accountants and other persons
as may be required in carrying out its work in connection with the Plan.
6.9 Limitation of Rights. Nothing contained herein shall be construed as
conferring upon a Participant the right to continue in the employ of the Company
as an employee in any other capacity or to interfere with the Company's right to
discharge him or her at any time for any reason whatsoever.
6.10 Payment Not Salary. Any Severance Benefits payable under the Plan shall not
be deemed salary or other compensation to the Participant for the purposes of
computing benefits to which he or she may be entitled under any pension plan or
other arrangement of the Company maintained for the benefit of its employees,
unless such plan or arrangement provides otherwise.
 
20.

--------------------------------------------------------------------------------

6.11 Withholding. The Company shall have the right to make such provisions as it
deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state or local income or other taxes incurred by reason of
payments pursuant to the Plan. In lieu thereof, the Company and/or the Company
shall have the right to withhold the amounts of such taxes from any other sums
due or to become due from the Company and/or the Company to the Participant upon
such terms and conditions as the Committee may prescribe.

21.

--------------------------------------------------------------------------------

6.12 Clawback. Amounts payable under the Plan are subject to any policy (whether
in existence as of the Effective Date or later adopted and/or amended from time
to time) established by the Company, the CLDC or the Board providing for
clawback or recovery of certain amounts that were paid to the Participant
pursuant to this Plan. The Company will make any determination for clawback or
recovery in its sole discretion and in accordance with such policy and any
applicable law or regulation.
6.13 Non-Exclusivity. The adoption of the Plan by the Company shall not be
construed as creating any limitations on the power of the Company to adopt such
other supplemental retirement income arrangements as it deems desirable, and
such arrangements may be either generally applicable or limited in application.
6.14 Non-Employment. The Plan is not an agreement of employment and it shall not
grant the Participant any rights of employment.
6.15 Headings and Captions. The headings and captions herein are provided for
reference and convenience only. They shall not be considered part of the Plan
and shall not be employed in the construction of the Plan.
6.16 Gender and Number. Whenever used in the Plan, the masculine shall be deemed
to include the feminine and the singular shall be deemed to include the plural,
unless the context clearly indicates otherwise.
6.17 Communications. All announcements, notices and other communications
regarding the Plan will be made by the Company in writing.
6.18 Designation of Beneficiaries. This Plan shall inure to the benefit of and
be enforceable by the Participant's personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Participant dies while any amount would still be payable to him
or her hereunder had he or she continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to the beneficiary or beneficiaries designated by the Participant in
writing to the Company. If the Participant has not named a beneficiary, then
such amounts shall be paid to the Participant's devisee, legatee, or other
designee, or if there is no such designee, to the Participant's estate.
6.19 Coordination with the Omnibus Equity Incentive Plan. In the event of any
conflict or inconsistency between this Plan and the Omnibus Equity Incentive
Plan with respect to a Participant's Equity Awards, this Plan will supersede the
terms of the Omnibus Equity Incentive Plan and will control, unless the Company,
the CLDC or the Board provides otherwise.
Pursuant to the authority delegated to me by the CLDC, this Plan, as amended and
restated, is hereby adopted effective as of the Effective Date:



/s/ Matthew L. Hyde                               
Matthew L. Hyde, CEO & President
________________________________________________________________________________________________________
Reviewed and Approved, as Amended and Restated, by the Compensation & Leadership
Development Committee: December 19, 2016.


22.